Citation Nr: 1041573	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  04-34 314	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a back disability.  

3.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a back disability.  

4.  Entitlement to service connection for a right ankle disorder, 
to include as secondary to a back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to June 1958 and 
from August 1959 to December 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  

In June 2006, the Board remanded the case to afford the Veteran a 
hearing.  In April 2008, a hearing was held before a Veterans Law 
Judge, who has since left the Board.  The Veteran has been 
notified of his right to have a hearing before a sitting Veterans 
Law Judge and has declined to have another hearing.  The 
transcript of the April 2008 hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2008, the Board remanded the case for examination of the 
Veteran and a medical opinion.  The examiner responded that he 
could not resolve the issue without resort to mere speculation.  

The Board realizes that it is requesting an opinion that cannot 
be rendered with the scientific certainty that most doctors 
require for diagnosis and treatment.  However, that is not the 
degree of certainty required for veterans' claims.  For veterans' 
claims, it is only required that the evidence be in approximate 
balance and the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).  We must base our decision on the medical and lay 
evidence.  Therefore, we need a medical opinion that identifies 
the most probable result.  

In our previous remand, the Board discussed this standard at 
length.  The examiner was asked whether it was "at least as 
likely as not."  This was explained to be a 50 percent or 
greater degree of probability.  It was further explained that the 
term "as likely as not" does not mean within the realm of 
possibility.  Rather, it means that the weight of medical 
evidence both for and against a conclusion is so evenly divided 
that it is medically sound to find in favor of causation as to 
find against causation.  More likely and as likely support the 
contended relationship; less likely weighs against the claim.  

The examiner merely stated that he could not resolve the issue 
without resort to mere speculation.  The United States Court of 
Appeals for Veterans Claims has indicated that this kind of a 
response requires a good deal of explanation.  See Jones v. 
Shinseki; 23 Vet. App. 382 (2010).  The explanation given in this 
examination report was that the claimed injuries were not 
documented in the service treatment records.  This is not a 
sufficient explanation to enable the Board to resolve the issues 
before it.  Consequently, the case must be returned to the 
examiner for a sufficient medical opinion.  

To assist the examiner, the Board has rephrased the questions.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should return the claims folder to 
the examiner who did the May 2010 VA 
examination.  If he is unavailable or 
otherwise unable to respond to the 
following questions, the case may be 
referred to another physician specializing 
in orthopedics.  If another examination is 
needed to respond to the following 
questions, that examination should be 
scheduled.  Any imaging studies or other 
tests needed to respond to the following 
should be done.  After review of the 
claims folder, the physician should 
express an opinion on the following 
questions.  

a.  Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's current back disorder 
is consistent with the residuals of a 
trauma over 50 years ago in service?  
Please explain with reference to imaging 
studies.  Is it more or less likely that 
the degenerative changes seen on recent 
imaging studies are due to the 
intercurrent back injury in approximately 
1971, advancing age, or other factors?  
Please explain.  

b.  The October 1998 private X-ray studies 
of both hips revealed degenerative joint 
disease in both acetabulae.  The hips were 
subsequently replaced.  March 1997 private 
X-rays of the spine had disclosed a slight 
concavity of the superior aspect of 
vertebra L1, which was felt to be probably 
from old trauma.  The heights of the 
vertebral bodies were intact and bony 
spurs were seen throughout.  The disc 
spaces were intact.  There was relatively 
normal anatomical alignment.  The 
sacroiliac joints had very mild 
degenerative changes.  Is it at least as 
likely as not (50 percent or greater 
degree of probability) that the Veteran's 
hip findings in 1998 were consistent with 
the residuals of a trauma over 50 years 
ago in service?  Please explain with 
reference to imaging studies.  Considering 
the extent of the Veteran's back disorder 
at the time, is it at least as likely as 
not (50 percent or greater degree of 
probability) that the Veteran's hip 
findings of 1998 were due to the Veteran's 
back disorder?  Please explain.  

c.  The March 1997 private X-rays reported 
that the Veteran's right knee was normal.  
VA X-ray studies of May 2010 were read as 
showing minor abnormalities in both knees.  
Considering the extent of the Veteran's 
back disorder, is it at least as likely as 
not (50 percent or greater degree of 
probability) that the Veteran's current 
knee abnormalities are due to his back 
disorder?  Please explain.  

d.  The records document the fracture of 
the right os calcis, along with vertebrae 
L1 and L2 in a fall in 1971.  May 2010 VA 
X-ray studies revealed subcentimeter 
posterior and plantar calcaneal spurs, 
along with deformity consistent with the 
old fracture.   Is it at least as likely 
as not (50 percent or greater degree of 
probability) that the Veteran currently 
has right ankle abnormalities due to his 
back disorder?  Please explain.  

2.  The AOJ should review the medical opinion 
and insure that it complies with this remand.  
Thereafter, the AOJ should readjudicate this 
claim in light of any evidence added to the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


